Citation Nr: 1430087	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anxiety.
 
2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In November 2012, the Board issued a decision on the claim denying entitlement to service connection PTSD.  For reasons noted below, that specific decision is vacated and further development is required.


ORDER OF VACATUR

The Board may vacate an appellate decision at any time upon request of the Veteran his representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In his June 2010 substantive appeal, the Veteran requested a Travel Board hearing.  In a July 2012 statement, the Veteran requested a Board videoconference hearing.  A videoconference hearing was scheduled for October 2012 and the Veteran was properly notified of such.  However, the Veteran did not attend the scheduled hearing.  In a November 2012 decision, the Board denied the Veteran's claims of entitlement to service connection for PTSD and granted a claim to reopen entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  However, documents later added to the claims folder reflect that the Veteran explained, in correspondence received by VA prior to the November 2012 Board decision, but not associated with the claims file until after the Board decision, that he did not attend his scheduled hearing as he experienced automotive problems on the way to the hearing.  The aforementioned Board decision, of November 2012, was thus entered prior to the review of this additional evidence.  Thus, the Board finds that the Veteran has been denied due process of law as he provided good cause for his failure to report for the scheduled hearing prior to the Board's November 2012 decision, and should have been afforded another opportunity to provide testimony before the Board prior to appellate adjudication of his claims. 

Accordingly, that portion of the November 28, 2012 Board decision that denied entitlement to service connection for PTSD is vacated.  The Board's favorable grant of the claim to reopen a claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety, is undisturbed.

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013). Rather, the Board will reconsider the Veteran's claim as if that portion of the November 28, 2012 decision had never been issued. See 38 C.F.R. § 20.904(a)(3) 


REMAND

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety and PTSD is remanded for additional development.  As described above, the Board finds that the Veteran should again be afforded an opportunity to provide testimony at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  A remand is required in order to afford the Veteran his clearly requested hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 19.75, 19.76, 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Provide the Veteran and his representative the required advance written notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


